Exhibit 10.2

 

EXECUTION COPY

 

PLEDGE AND SECURITY AGREEMENT

 

THIS PLEDGE AND SECURITY AGREEMENT (as the same may be amended, restated,
supplemented or otherwise modified from time to time, this “Security Agreement”)
is entered into as of December 21, 2011 by and among MYR GROUP INC., a Delaware
corporation (the “Borrower”) and the other Subsidiaries of the Borrower listed
on the signature pages hereto (together with the Borrower, the “Initial
Grantors,” and together with any additional Material Subsidiaries, whether now
existing or hereafter formed which become parties to this Security Agreement by
executing a Supplement hereto in substantially the form of Annex I, the
“Grantors”), and JPMORGAN CHASE BANK, N.A., a national banking association, in
its capacity as administrative agent (the “Administrative Agent”) for the
lenders party to the Credit Agreement referred to below (collectively, the
“Lenders”).

 

PRELIMINARY STATEMENT

 

The Borrower, the Administrative Agent and the Lenders are entering into a
Credit Agreement dated as of the date hereof (as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”).  The Grantors
are entering into this Security Agreement in order to induce the Lenders to
enter into and extend credit to the Borrower under the Credit Agreement.

 

ACCORDINGLY, the Grantors and the Administrative Agent, on behalf of the Holders
of Secured Obligations, hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

1.1.          Terms Defined in the Credit Agreement.  All capitalized terms used
herein and not otherwise defined shall have the meanings assigned to such terms
in the Credit Agreement.

 

1.2.          Terms Defined in New York UCC.  Terms defined in the New York UCC
which are not otherwise defined in this Security Agreement are used herein as
defined in the New York UCC.

 

1.3.          Definitions of Certain Terms Used Herein.  As used in this
Security Agreement, in addition to the terms defined in the Preliminary
Statement, the following terms shall have the following meanings:

 

“Accounts” shall have the meaning set forth in Article 9 of the New York UCC.

 

“Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.

 

“Chattel Paper” shall have the meaning set forth in Article 9 of the New York
UCC.

 

“Collateral” means all Accounts, Chattel Paper, Commercial Tort Claims,
Documents, Equipment, Goods, General Intangibles, Instruments, Inventory,
Investment Property, Pledged Deposits, Supporting Obligations and Other
Collateral, wherever located, in which any Grantor now has or hereafter acquires
any right or interest, and the proceeds (including Stock Rights), insurance
proceeds and

 

--------------------------------------------------------------------------------


 

products thereof, together with all books and records, customer lists, credit
files, computer files, programs, printouts and other computer materials and
records related thereto, but excluding Excluded Assets.

 

“Commercial Tort Claims” means those certain currently existing commercial tort
claims of any Grantor, including each commercial tort claim specifically
described in Exhibit “F”.

 

“Control” shall have the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the New York UCC.

 

“Default” means an event described in Section 5.1 hereof.

 

“Deposit Accounts” shall have the meaning set forth in Article 9 of the New York
UCC.

 

“Documents” shall have the meaning set forth in Article 9 of the New York UCC.

 

“Equipment” shall have the meaning set forth in Article 9 of the New York UCC.

 

“Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.

 

“General Intangibles” shall have the meaning set forth in Article 9 of the New
York UCC.

 

“Goods” shall have the meaning set forth in Article 9 of the New York UCC.

 

“Instruments” shall have the meaning set forth in Article 9 of the New York UCC.

 

“Inventory” shall have the meaning set forth in Article 9 of the New York UCC.

 

“Investment Property” shall have the meaning set forth in Article 9 of the New
York UCC.

 

“New York UCC” means the New York Uniform Commercial Code as in effect from time
to time.

 

“Other Collateral” means any property of the Grantors, not included within the
defined terms Accounts, Chattel Paper, Commercial Tort Claims, Documents,
Equipment, General Intangibles, Instruments, Inventory, Investment Property and
Pledged Deposits, including, without limitation, all cash on hand,
letter-of-credit rights, letters of credit, Stock Rights and Deposit Accounts or
other deposits (general or special, time or demand, provisional or final) with
any bank or other financial institution, it being intended that the Collateral
include all personal property of the Grantors, other than Excluded Assets.

 

“Pledged Deposits” means all time deposits of money (other than Deposit Accounts
and Instruments), whether or not evidenced by certificates, which a Grantor may
from time to time designate as pledged to the Administrative Agent or to any
Holder of Secured Obligations as security for any Secured Obligations, and all
rights to receive interest on said deposits.

 

“Receivables” means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments or Pledged Deposits, and any other rights or claims to receive money
which are General Intangibles or which are otherwise included as Collateral.

 

2

--------------------------------------------------------------------------------


 

“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.

 

“Security” has the meaning set forth in Article 8 of the New York UCC.

 

“Stock Rights” means any securities, dividends or other distributions and any
other right or property which any Grantor shall receive or shall become entitled
to receive for any reason whatsoever with respect to, in substitution for or in
exchange for any securities or other ownership interests in a corporation,
partnership, joint venture or limited liability company constituting Collateral
and any securities, any right to receive securities and any right to receive
earnings, in which any Grantor now has or hereafter acquires any right, issued
by an issuer of such securities.

 

“Supporting Obligation” shall have the meaning set forth in Article 9 of the New
York UCC.

 

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

 

ARTICLE II

 

GRANT OF SECURITY INTEREST

 

Each of the Grantors hereby pledges, assigns and grants to the Administrative
Agent, on behalf of and for the ratable benefit of the Holders of Secured
Obligations and (to the extent specifically provided herein) their Affiliates, a
security interest in all of such Grantor’s right, title and interest, whether
now owned or hereafter acquired, in and to the Collateral to secure the prompt
and complete payment and performance of the Secured Obligations.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

Each of the Initial Grantors represents and warrants to the Administrative Agent
and the Holders of Secured Obligations, and each Grantor that becomes a party to
this Security Agreement pursuant to the execution of a Security Agreement
Supplement in substantially the form of Annex I represents and warrants (after
giving effect to supplements to each of the Exhibits hereto with respect to such
subsequent Grantor as attached to such Security Agreement Supplement), that:

 

3.1.          Title, Authorization, Validity and Enforceability.  Such Grantor
has good and valid rights in or the power to transfer the Collateral owned by it
and title to the Collateral with respect to which it has purported to grant a
security interest hereunder, free and clear of all Liens except for Liens
permitted under Section 4.1.6 hereof, and has full corporate, limited liability
company or partnership, as applicable, power and authority to grant to the
Administrative Agent the security interest in such Collateral pursuant hereto. 
The execution and delivery by such Grantor of this Security Agreement has been
duly authorized by proper corporate, limited liability company or partnership
proceedings, as applicable, and this Security Agreement constitutes a legal,
valid and binding obligation of such Grantor and creates a security interest
which is enforceable against such Grantor in all Collateral it now owns or
hereafter acquires, except as enforceability may be limited by (i) bankruptcy,
insolvency, fraudulent conveyances, reorganization, moratorium or similar laws
relating to or affecting the enforcement of creditors’ rights generally,
(ii) general equitable principles (whether considered in a proceeding in equity
or at law), and (iii) requirements of reasonableness, good faith and fair
dealing.  When financing statements have been filed in the appropriate offices
against such Grantor in the locations listed on Exhibit “E”, the

 

3

--------------------------------------------------------------------------------


 

Administrative Agent will have a fully perfected first priority security
interest in the Collateral owned by such Grantor in which a security interest
may be perfected by filing, subject only to Liens permitted under Section 4.1.6
hereof.

 

3.2.          Conflicting Laws and Contracts.  Neither the execution and
delivery by such Grantor of this Security Agreement, the creation and perfection
of the security interest in the Collateral granted hereunder, nor compliance
with the terms and provisions hereof will violate (i) any law, rule, regulation,
order, writ, judgment, injunction, decree or award binding on such Grantor, or
(ii) such Grantor’s charter, articles, partnership agreement or by-laws (or
similar constitutive documents), or (iii) the provisions of any indenture,
instrument or agreement to which such Grantor is a party or is subject, or by
which it, or its property may be bound or affected, or conflict with or
constitute a default thereunder, or result in or require the creation or
imposition of any Lien in, of or on the property of such Grantor pursuant to the
terms of any such indenture, instrument or agreement (other than any Lien of the
Administrative Agent on behalf of the Holders of Secured Obligations).

 

3.3.          Principal Location.  Such Grantor’s mailing address and the
location of its place of business (if it has only one) or its chief executive
office (if it has more than one place of business), is disclosed in Exhibit “A”.

 

3.4.          No Other Names.  Such Grantor has not conducted business under any
name except the name in which it has executed this Security Agreement, which is
the exact name as it appears in such Grantor’s organizational documents, as
amended, as filed with such Grantor’s jurisdiction of organization as of the
Effective Date.

 

3.5.          No Default.  No Default or Event of Default exists.

 

3.6.          Accounts and Chattel Paper.  The names of the obligors, amounts
owing, due dates and other information with respect to the Accounts and Chattel
Paper owned by such Grantor are and will be correctly stated in all records of
such Grantor relating thereto in accordance with existing record keeping
policies of such Grantor.

 

3.7.          Filing Requirements.  None of the Collateral owned by such Grantor
is of a type for which security interests or liens may be perfected by filing
under any federal statute except for patents, trademarks and copyrights held by
such Grantor and described in Exhibit “B”.

 

3.8.          No Financing Statements.  No financing statement describing all or
any portion of the Collateral which has not lapsed or been terminated naming
such Grantor as debtor has been filed in any jurisdiction except financing
statements (i) naming the Administrative Agent on behalf of the Holders of
Secured Obligations as the secured party and (ii) in respect of Liens permitted
by Section 6.02 of the Credit Agreement; provided, that nothing herein shall be
deemed to constitute an agreement to subordinate any of the Liens of the
Administrative Agent under the Loan Documents to any Liens otherwise permitted
under Section 6.02 of the Credit Agreement.

 

3.9.          Federal Employer Identification Number; State Organization Number;
Jurisdiction of Organization.  Such Grantor’s federal employer identification
number is, and if such Grantor is a registered organization, such Grantor’s
State of organization, type of organization and State of organization
identification number and is, as follows:

 

4

--------------------------------------------------------------------------------


 

GRANTOR

 

Federal Employer
Identification
Number

 

Type of
Organization

 

State of
Organization or
Incorporation

 

State
Organization
Number

 

 

 

 

 

 

 

 

 

MYR Group Inc.

 

36-3158643

 

Corporation

 

Delaware

 

0930305

 

 

 

 

 

 

 

 

 

The L. E. Myers Co.

 

36-1517230

 

Corporation

 

Delaware

 

0838798

 

 

 

 

 

 

 

 

 

Harlan Electric Company

 

38-0627506

 

Corporation

 

Michigan

 

159796

 

 

 

 

 

 

 

 

 

Hawkeye Construction, Inc.

 

93-0874081

 

Corporation

 

Oregon

 

203305-10

 

 

 

 

 

 

 

 

 

Sturgeon Electric Company, Inc.

 

84-0681206

 

Corporation

 

Michigan

 

034502

 

 

 

 

 

 

 

 

 

Great Southwestern Construction, Inc.

 

84-0739182

 

Corporation

 

Colorado

 

19871328104

 

 

 

 

 

 

 

 

 

MYR Transmission Services, Inc.

 

76-0603656

 

Corporation

 

Delaware

 

3032475

 

3.10.        Pledged Securities and Other Investment Property.  Exhibit “D” sets
forth a complete and accurate list of the Securities and other Investment
Property representing Equity Interests in the Pledge Subsidiaries delivered to
the Administrative Agent in accordance with Section 4.4 hereof.  Each Grantor is
the direct and beneficial owner of each Security and other type of Investment
Property listed on Exhibit “D” as being owned by it, free and clear of any
Liens, except for the security interest granted to the Administrative Agent for
the benefit of the Holders of Secured Obligations hereunder or as permitted by
Section 6.02 of the Credit Agreement.  Each Grantor further represents and
warrants that (i) all such Securities or other types of Investment Property
which are shares of stock in a corporation or ownership interests in a
partnership or limited liability company have been (to the extent such concepts
are relevant with respect to such Instrument, Security or other type of
Investment Property) duly and validly issued, are fully paid and non-assessable
and constitute the percentage of the issued and outstanding shares of stock (or
other equity interests) of the respective issuers thereof indicated on Exhibit
“D” hereto and (ii) with respect to any certificates delivered to the
Administrative Agent representing an ownership interest in a partnership or
limited liability company, either such certificates are Securities as defined in
Article 8 of the New York UCC of the applicable jurisdiction as a result of
actions by the issuer or otherwise, or, if such certificates are not Securities,
such Grantor has so informed the Administrative Agent so that the Administrative
Agent may take steps to perfect its security interest therein as a General
Intangible.

 

ARTICLE IV

 

COVENANTS

 

From the date of this Security Agreement and thereafter until this Security
Agreement is terminated, each of the Initial Grantors agrees, and from and after
the effective date of any Security Agreement Supplement applicable to any
Grantor (and after giving effect to supplements to each of the Exhibits hereto
with respect to such subsequent Grantor as attached to such Security Agreement

 

5

--------------------------------------------------------------------------------


 

Supplement) and thereafter until this Security Agreement is terminated each such
subsequent Grantor agrees:

 

4.1.          General.

 

4.1.1  Inspection.  Each Grantor will permit the Administrative Agent or any
Holder of Secured Obligations, by its representatives and agents (i) to inspect
the Collateral, (ii) to examine and make copies of the records of such Grantor
relating to the Collateral and (iii) to discuss the Collateral and the related
records of such Grantor with, and to be advised as to the same by, such
Grantor’s officers and employees (and, in the case of any Receivable, with any
person or entity which is or may be obligated thereon so long as a Default has
occurred and is continuing), all at such reasonable times and intervals as the
Administrative Agent or such Holder of Secured Obligations may determine, and
all at such Grantor’s reasonable expense and, in each case, subject to the terms
of this Security Agreement.

 

4.1.2  Taxes.  Such Grantor will pay when due all taxes, assessments and
governmental charges and levies upon the Collateral owned by such Grantor,
except (i) those which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves have been set aside in
accordance with GAAP and with respect to which no Lien (other than a Permitted
Encumbrance) exists, and (ii) those which by reason of the amount involved or
the remedies available to the taxing authority could not reasonably be expected
to have a Material Adverse Effect.

 

4.1.3  Records and Reports; Notification of Default.  Each Grantor shall keep
and maintain complete, accurate and proper books and records with respect to the
Collateral owned by such Grantor, and furnish to the Administrative Agent with
sufficient copies for each of the Holders of Secured Obligations, such reports
relating to the Collateral as the Administrative Agent shall from time to time
reasonably request, provided, however, that with respect to Equipment and
Inventory constituting Collateral, such reports shall be delivered no more
frequently than once per calendar quarter (unless otherwise requested by the
Administrative Agent following the occurrence and during the continuance of a
Default) and shall describe the general location of such Equipment and Inventory
and be limited to Equipment and Inventory having a net book value in excess of
$100,000.  Each Grantor will give prompt notice in writing to the Administrative
Agent and the Lenders of the occurrence of any Default or Event of Default.

 

4.1.4  Financing Statements and Other Actions; Defense of Title.  Each Grantor
hereby authorizes the Administrative Agent to file, and if requested will
execute and deliver to the Administrative Agent, all financing statements
describing the Collateral owned by such Grantor and other documents and take
such other actions as may from time to time reasonably be requested by the
Administrative Agent in order to maintain a first perfected security interest in
and, if applicable, Control of, the Collateral owned by such Grantor, subject to
Sections 4.5, 4.6, 4.7 and 4.8 hereof and to Liens permitted under Section 6.02
of the Credit Agreement, provided that nothing herein shall be deemed to
constitute an agreement to subordinate any of the Liens of the Administrative
Agent under the Loan Documents to any Liens otherwise permitted under Section
6.02 of the Credit Agreement.  Such financing statements may describe the
Collateral in the same manner as described herein or may contain an indication
or description of collateral that describes such property in any other manner as
the Administrative Agent may determine, in its sole discretion, is necessary,
advisable or prudent to ensure that the perfection of the security interest in
the Collateral granted to the Administrative Agent herein, including, without
limitation, describing such property as “all assets” or “all personal property,
whether now owned

 

6

--------------------------------------------------------------------------------


 

or hereafter acquired.”  Each Grantor will take any and all actions necessary to
defend title to the Collateral owned by such Grantor against all persons and to
defend the security interest of the Administrative Agent in such Collateral and
the priority thereof against any Lien not expressly permitted hereunder.

 

4.1.5  Disposition of Collateral.  No Grantor will sell, lease or otherwise
dispose of the Collateral owned by such Grantor except (i) dispositions
specifically permitted pursuant to Section 6.05 of the Credit Agreement,
(ii) until such time following the occurrence of a Default as such Grantor
receives a notice from the Administrative Agent instructing such Grantor to
cease such transactions for so long as such Default is continuing, sales or
leases of Inventory in the ordinary course of business, and (iii) until such
time as such Grantor receives a notice from the Administrative Agent pursuant to
Article VII, proceeds of Inventory and Accounts collected in the ordinary course
of business.

 

4.1.6  Liens.  No Grantor will create, incur, or suffer to exist any Lien on the
Collateral owned by such Grantor except Liens permitted pursuant to Section 6.02
of the Credit Agreement, provided, that nothing herein shall be deemed to
constitute an agreement to subordinate any of the Liens of the Administrative
Agent under the Loan Documents to any Liens otherwise permitted under Section
6.02 of the Credit Agreement.

 

4.1.7  Change in Corporate Existence, Type or Jurisdiction of Organization,
Location, Name.  Each Grantor will:

 

(i)                                     preserve its existence and corporate
structure as in effect on the Effective Date;

 

(ii)                                  not change its jurisdiction of
organization;

 

(iii)                               not maintain its place of business (if it
has only one) or its chief executive office (if it has more than one place of
business) at a location other than a location specified on Exhibit “A”; and

 

(iv)                              not (A) change its name or taxpayer
identification number or (B) change its mailing address,

 

unless, in each such case, such Grantor shall have given the Administrative
Agent not less than 30 days’ prior written notice of such event or occurrence
and the Administrative Agent shall have either (x) determined that such event or
occurrence will not adversely affect the validity, perfection or priority of the
Administrative Agent’s security interest in the Collateral, or (y) taken such
steps (with the cooperation of such Grantor to the extent necessary or
advisable) as are necessary or advisable to properly maintain the validity,
perfection and priority of the Administrative Agent’s security interest in the
Collateral owned by such Grantor.

 

4.1.8  Other Financing Statements.  No Grantor will suffer to exist or authorize
the filing of any financing statement naming it as debtor covering all or any
portion of the Collateral owned by such Grantor, except any financing statement
authorized under Section 4.1.4 hereof.

 

4.2.          Receivables.

 

4.2.1  Certain Agreements on Receivables.  Following the occurrence and during
the continuance of a Default, no Grantor will make or agree to make any
discount, credit, rebate or other reduction in the original amount owing on a
Receivable or accept in satisfaction of a

 

7

--------------------------------------------------------------------------------


 

Receivable less than the original amount thereof.  So long as no Default has
occurred and is continuing, such Grantor may reduce the amount of Accounts
arising from the sale of Inventory or the rendering of services in accordance
with its present policies and in the ordinary course of business and as
otherwise permitted under the Credit Agreement.

 

4.2.2  Collection of Receivables.  Except as otherwise provided in this Security
Agreement, each Grantor will collect and enforce, at such Grantor’s sole
expense, all amounts due or hereafter due to such Grantor under the Receivables
owned by such Grantor.

 

4.2.3  Delivery of Invoices.  Each Grantor will deliver to the Administrative
Agent immediately upon its request after the occurrence and during the
continuance of an Event of Default duplicate invoices with respect to each
Account owned by such Grantor bearing such language of assignment as the
Administrative Agent shall specify.

 

4.2.4  Disclosure of Counterclaims on Receivables.  If (i) any discount, credit
or agreement to make a rebate or to otherwise reduce the amount owing on a
Receivable owned by such Grantor exists or (ii) if, to the knowledge of such
Grantor, any dispute, setoff, claim, counterclaim or defense exists or has been
asserted or threatened with respect to a Receivable, such Grantor will disclose
such fact to the Administrative Agent in writing in connection with the
inspection by the Administrative Agent of any record of such Grantor relating to
such Receivable and in connection with any invoice or report furnished by such
Grantor to the Administrative Agent relating to such Receivable, in each case
subject to the terms of this Security Agreement.

 

4.3.          Maintenance of Inventory and Equipment.  Each Grantor will do all
things necessary to maintain, preserve, protect and keep the Inventory and the
Equipment owned by such Grantor in good repair, working order and saleable
condition (ordinary wear and tear excepted) and make all necessary and proper
repairs, renewals and replacements so that its business carried on in connection
therewith may be properly conducted at all times, except where the failure to do
so, individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 

4.4.          Instruments, Securities, Chattel Paper, Documents and Pledged
Deposits.  Each Grantor will deliver to the Administrative Agent immediately
upon execution of this Security Agreement the originals of all Securities
constituting Equity Interests of any Pledge Subsidiary.  Each Grantor, after the
occurrence and during the continuance of a Default and promptly following its
receipt of the Administrative Agent’s request will (i) deliver to the
Administrative Agent the originals of all other Chattel Paper, Securities and
Instruments constituting Collateral (if any then exist), (ii) hold in trust for
the Administrative Agent upon receipt and immediately thereafter deliver to the
Administrative Agent any Chattel Paper, Securities and Instruments constituting
Collateral, (iii) deliver to the Administrative Agent (and thereafter hold in
trust for the Administrative Agent upon receipt and immediately deliver to the
Administrative Agent) any Document evidencing or constituting Collateral and
(iv) deliver to the Administrative Agent any Pledged Deposits (as may have been
designated in accordance with the definition thereof) which are evidenced by
certificates included in the Collateral endorsed in blank, marked with such
legends and assigned as the Administrative Agent shall specify.  Notwithstanding
the foregoing, each Grantor agrees that it shall not deliver or endorse
originals of any such Chattel Paper, Securities, Investments and certificates
constituting Collateral to any Person other than any other Grantor or (to the
extent required by this Section 4.4) the Administrative Agent.

 

4.5.          Uncertificated Securities and Certain Other Investment Property. 
Each Grantor will permit the Administrative Agent after the occurrence and
during the continuance of a Default, to cause the appropriate issuers (and, if
held with a securities intermediary, such securities intermediary) of
uncertificated securities or other types of Investment Property not represented
by certificates which are

 

8

--------------------------------------------------------------------------------


 

Collateral owned by such Grantor to mark their books and records with the
numbers and face amounts of all such uncertificated securities or other types of
Investment Property not represented by certificates and all rollovers and
replacements therefor to reflect the Lien of the Administrative Agent granted
pursuant to this Security Agreement.  Each Grantor, after the occurrence and
during the continuance of a Default, will use all commercially reasonable
efforts, with respect to Investment Property constituting Collateral owned by
such Grantor held with a financial intermediary, to cause such financial
intermediary to enter into a control agreement with the Administrative Agent in
form and substance reasonably satisfactory to the Administrative Agent.

 

4.6.          Stock and Other Ownership Interests.

 

4.6.1  Changes in Capital Structure of Issuers.  Except as permitted in the
Credit Agreement, no Grantor will (i) permit or suffer any issuer of privately
held corporate securities or other ownership interests in a corporation,
partnership, joint venture or limited liability company constituting Collateral
owned by such Grantor to dissolve, liquidate, retire any of its capital stock or
other Instruments or Securities evidencing ownership, reduce its capital or
merge or consolidate with any other entity, or (ii) vote any of the Instruments,
Securities or other Investment Property in favor of any of the foregoing.

 

4.6.2  Issuance of Additional Securities.  Except as permitted in the Credit
Agreement, no Grantor will permit or suffer the issuer of privately held
corporate securities or other ownership interests in a corporation, partnership,
joint venture or limited liability company constituting Collateral to issue any
such securities or other ownership interests, any right to receive the same or
any right to receive earnings, except to such Grantor.

 

4.6.3  Registration of Pledged Securities and other Investment Property.  Each
Grantor will permit any registerable Collateral owned by such Grantor to be
registered in the name of the Administrative Agent or its nominee at any time at
the option of the Required Lenders following the occurrence and during the
continuance of an Event of Default and without any further consent of such
Grantor.

 

4.6.4  Exercise of Rights in Pledged Securities and other Investment Property. 
Each Grantor will permit the Administrative Agent or its nominee at any time
following the occurrence and during the continuance of an Event of Default,
without notice, to exercise or refrain from exercising any and all voting and
other consensual rights pertaining to the Collateral owned by such Grantor or
any part thereof, and to receive all dividends and interest in respect of such
Collateral.

 

4.7.          Deposit Accounts.  Each Grantor will (i) upon the Administrative
Agent’s request, cause each bank or other financial institution in which it
maintains (a) a Deposit Account having an account balance in excess of
$3,000,000 (or, if a Default has occurred and is continuing, any Deposit Account
regardless of the balance therein) to enter into a control agreement with the
Administrative Agent, in form and substance satisfactory to the Administrative
Agent in order to give the Administrative Agent Control of the Deposit Account
or (b) other deposits (general or special, time or demand, provisional or final)
having an account balance in excess of $3,000,000 (or, if a Default has occurred
and is continuing, any other deposits regardless of the balance therein) to be
notified of the security interest granted to the Administrative Agent hereunder
and cause each such bank or other financial institution to acknowledge such
notification in writing and (ii) upon the Administrative Agent’s request after
the occurrence and during the continuance of an Event of Default, deliver to
each such bank or other financial institution a letter, in form and substance
acceptable to the Administrative Agent, transferring ownership of the Deposit
Account to the Administrative Agent or transferring dominion and control over
each such other

 

9

--------------------------------------------------------------------------------


 

deposit to the Administrative Agent until such time as no Event of Default
exists.  In the case of deposits maintained with Lenders, the terms of such
letter shall be subject to the provisions of the Credit Agreement regarding
setoffs.

 

4.8.          Letter-of-Credit Rights.  Each Grantor will, after the occurrence
and during the continuance of a Default and upon the Administrative Agent’s
request, cause each issuer of a letter of credit, to consent to the assignment
of proceeds of the letter of credit in order to give the Administrative Agent
Control of the letter-of-credit rights to such letter of credit.

 

4.9.          Federal, State or Municipal Claims.  Each Grantor will notify the
Administrative Agent of any Collateral owned by such Grantor which constitutes a
claim against the United States government or any state or local government or
any instrumentality or agency thereof, the assignment of which claim is
restricted by federal, state or municipal law.

 

4.10.        Intellectual Property.  If, after the date hereof, any Grantor
obtains rights to, or applies for or seeks registration of, any new patentable
invention, trademark or copyright in addition to the patents, trademarks and
copyrights described in Exhibit “B”, which are all of such Grantor’s patents,
trademarks and copyrights as of the Effective Date, then such Grantor shall give
the Administrative Agent notice thereof, as part of each compliance certificate
provided to the Administrative Agent pursuant to the Credit Agreement.  Each
Grantor agrees promptly upon request by the Administrative Agent to execute and
deliver to the Administrative Agent any supplement to this Security Agreement or
any other document reasonably requested by the Administrative Agent to evidence
such security interest in a form appropriate for recording in the applicable
federal office.  Each Grantor also hereby authorizes the Administrative Agent to
modify this Security Agreement unilaterally (i) by amending Exhibit “B” to
include any future patents, trademarks and/or copyrights of which the
Administrative Agent receives notification from such Grantor pursuant hereto and
(ii) by recording, in addition to and not in substitution for this Security
Agreement, a duplicate original of this Security Agreement containing in
Exhibit “B” a description of such future patents, trademarks and/or copyrights.

 

4.11.        Commercial Tort Claims.  If, after the date hereof, any Grantor
identifies the existence of a commercial tort claim belonging to such Grantor
that has arisen in the course of such Grantor’s business in addition to the
commercial tort claims described in Exhibit “F”, which are all of such Grantor’s
commercial tort claims as of the Effective Date, then such Grantor shall give
the Administrative Agent prompt notice thereof, but in any event not less
frequently than quarterly.  Each Grantor agrees promptly upon request by the
Administrative Agent to execute and deliver to the Administrative Agent any
supplement to this Security Agreement or any other document reasonably requested
by the Administrative Agent to evidence the grant of a security interest therein
in favor of the Administrative Agent.

 

ARTICLE V

 

DEFAULT

 

5.1.          The occurrence of any one or more of the following events shall
constitute a Default:

 

5.1.1  Any representation or warranty made by or on behalf of any Grantor under
or in connection with this Security Agreement shall be materially false as of
the date on which made.

 

5.1.2  The breach by any Grantor of any of the terms or provisions of Article IV
or Article VII.

 

10

--------------------------------------------------------------------------------


 

5.1.3  The breach by any Grantor (other than a breach which constitutes a
Default under Section 5.1.1 or 5.1.2 hereof) of any of the terms or provisions
of this Security Agreement which is not remedied within 10 days after the giving
of written notice to such Grantor by the Administrative Agent.

 

5.1.4  The occurrence of any “Default” under, and as defined in, the Credit
Agreement.

 

5.2.          Acceleration and Remedies.  Upon the acceleration of the
Obligations under the Credit Agreement pursuant to Article VII thereof, the
Obligations under the Credit Agreement and, to the extent provided for under the
Swap Agreements and the Banking Services agreements evidencing the same, the
Swap Obligations and the Banking Services Obligations, shall immediately become
due and payable without presentment, demand, protest or notice of any kind, all
of which are hereby expressly waived, and the Administrative Agent may, with the
concurrence or at the direction of the Required Lenders, exercise any or all of
the following rights and remedies:

 

5.2.1  Those rights and remedies provided in this Security Agreement, the Credit
Agreement, or any other Loan Document, provided that this Section 5.2.1 shall
not be understood to limit any rights or remedies available to the
Administrative Agent and the Holders of Secured Obligations prior to a Default.

 

5.2.2  Those rights and remedies available to a secured party under the New York
UCC (whether or not the New York UCC applies to the affected Collateral) or
under any other applicable law (including, without limitation, any law governing
the exercise of a bank’s right of setoff or bankers’ lien) when a debtor is in
default under a security agreement.

 

5.2.3  Without notice except as specifically provided in Section 8.1 hereof or
elsewhere herein, sell, lease, assign, grant an option or options to purchase or
otherwise dispose of the Collateral or any part thereof in one or more parcels
at public or private sale, for cash, on credit or for future delivery, and upon
such other terms as the Administrative Agent may deem commercially reasonable.

 

The Administrative Agent, on behalf of the secured parties, may comply with any
applicable state or federal law requirements in connection with a disposition of
the Collateral, and such compliance will not be considered to adversely affect
the commercial reasonableness of any sale of the Collateral.

 

5.3.          Grantors’ Obligations Upon Default.  Upon the request of the
Administrative Agent after the occurrence and during the continuance of an Event
of Default, each Grantor will:

 

5.3.1  Assembly of Collateral.  Assemble and make available to the
Administrative Agent the Collateral and all records relating thereto at any
place or places specified by the Administrative Agent.

 

5.3.2  Secured Party Access.  Permit the Administrative Agent, by the
Administrative Agent’s representatives and agents, to enter any premises where
all or any part of the Collateral, or the books and records relating thereto, or
both, are located, to take possession of all or any part of the Collateral and
to remove all or any part of the Collateral.

 

5.4.          License.  The Administrative Agent is hereby granted a license or
other right to use, following the occurrence and during the continuance of an
Event of Default, without charge, each Grantor’s labels, patents, copyrights,
rights of use of any name, trade secrets, trade names, trademarks, service
marks, customer lists and advertising matter, or any property of a similar
nature (if any), as it

 

11

--------------------------------------------------------------------------------


 

pertains to the Collateral, in completing production of, advertising for sale,
and selling any Collateral, and, following the occurrence and during the
continuance of an Event of Default, such Grantor’s rights under all licenses and
all franchise agreements shall inure to the Administrative Agent’s benefit.  In
addition, each Grantor hereby irrevocably agrees that the Administrative Agent
may, following the occurrence and during the continuance of an Event of Default,
sell any of such Grantor’s Inventory directly to any person, including without
limitation persons who have previously purchased such Grantor’s Inventory from
such Grantor and in connection with any such sale or other enforcement of the
Administrative Agent’s rights under this Security Agreement, may sell Inventory
which bears any trademark owned by or licensed to such Grantor and any Inventory
that is covered by any copyright owned by or licensed to such Grantor and the
Administrative Agent may finish any work in process and affix any trademark
owned by or licensed to such Grantor and sell such Inventory as provided herein.

 

ARTICLE VI

 

WAIVERS, AMENDMENTS AND REMEDIES

 

No delay or omission of the Administrative Agent or any Holder of Secured
Obligations to exercise any right or remedy granted under this Security
Agreement shall impair such right or remedy or be construed to be a waiver of
any Default or an acquiescence therein, and any single or partial exercise of
any such right or remedy shall not preclude any other or further exercise
thereof or the exercise of any other right or remedy.  No waiver, amendment or
other variation of the terms, conditions or provisions of this Security
Agreement whatsoever shall be valid unless in writing signed by the
Administrative Agent with the concurrence or at the direction of the
(a) Required Lenders and (b) each Grantor, and then only to the extent in such
writing specifically set forth, provided that the addition of any Domestic
Subsidiary as a Grantor hereunder by execution of a Security Agreement
Supplement in the form of Annex I (with such modifications as shall be
acceptable to the Administrative Agent) shall not require receipt of any consent
from or execution of any documentation by any other Grantor party hereto.  All
rights and remedies contained in this Security Agreement or by law afforded
shall be cumulative and all shall be available to the Administrative Agent and
the Holders of Secured Obligations until the Secured Obligations have been paid
in full.

 

ARTICLE VII

 

PROCEEDS; COLLECTION OF RECEIVABLES

 

7.1.          Lockboxes.  Upon request of the Administrative Agent after the
occurrence and during the continuance of a Default, each Grantor shall execute
and deliver to the Administrative Agent irrevocable lockbox agreements in the
form provided by or otherwise acceptable to the Administrative Agent, which
agreements shall be accompanied by an acknowledgment by the bank where the
lockbox is located of the Lien of the Administrative Agent granted hereunder and
of irrevocable instructions to wire all amounts collected therein to a special
collateral account at the Administrative Agent as provided in Section 7.3.

 

7.2.          Collection of Receivables.  The Administrative Agent may at any
time after the occurrence and during the continuance of a Default, by giving
each Grantor written notice, elect to require that the Receivables be paid
directly to the Administrative Agent for the benefit of the Holders of Secured
Obligations.  In such event, each Grantor shall, and shall permit the
Administrative Agent to, promptly notify the account debtors or obligors under
the Receivables owned by such Grantor of the Administrative Agent’s interest
therein and direct such account debtors or obligors to make payment of all
amounts then or thereafter due under such Receivables directly to the
Administrative Agent.  Upon receipt of any such notice from the Administrative
Agent, each Grantor shall thereafter hold in trust for the Administrative

 

12

--------------------------------------------------------------------------------


 

Agent, on behalf of the Holders of Secured Obligations, all amounts and proceeds
received by it with respect to the Receivables and Other Collateral and
immediately and at all times thereafter deliver to the Administrative Agent all
such amounts and proceeds in the same form as so received, whether by cash,
check, draft or otherwise, with any necessary endorsements.  The Administrative
Agent shall hold and apply funds so received as provided by the terms of
Sections 7.3 and 7.4 hereof.

 

7.3.          Special Collateral Account.  Following the occurrence and during
the continuance of a Default, the Administrative Agent may require all cash
proceeds of the Collateral to be deposited in a special non-interest bearing
cash collateral account with the Administrative Agent and held there as security
for the Secured Obligations.  No Grantor shall have any control whatsoever over
said cash collateral account.  If no Event of Default has occurred or is
continuing, the Administrative Agent shall from time to time deposit the
collected balances in said cash collateral account into the applicable Grantor’s
general operating account with the Administrative Agent.  If any Event of
Default has occurred and is continuing, the Administrative Agent may (and shall,
at the direction of the Required Lenders), from time to time, apply the
collected balances in said cash collateral account to the payment of the Secured
Obligations whether or not the Secured Obligations shall then be due.

 

7.4.          Application of Proceeds.  The proceeds of the Collateral shall be
applied by the Administrative Agent to payment of the Secured Obligations as
provided under Section 2.18 of the Credit Agreement.

 

ARTICLE VIII

 

GENERAL PROVISIONS

 

8.1.          Notice of Disposition of Collateral; Condition of Collateral. 
Each Grantor hereby waives notice of the time and place of any public sale or
the time after which any private sale or other disposition of all or any part of
the Collateral may be made.  To the extent such notice may not be waived under
applicable law, any notice made shall be deemed reasonable if sent to the
Borrower, addressed as set forth in Article IX, at least ten days prior to
(i) the date of any such public sale or (ii) the time after which any such
private sale or other disposition may be made.  Administrative Agent shall have
no obligation to clean-up or otherwise prepare the Collateral for sale.

 

8.2.          Compromises and Collection of Collateral.  Each Grantor and the
Administrative Agent recognize that setoffs, counterclaims, defenses and other
claims may be asserted by obligors with respect to certain of the Receivables,
that certain of the Receivables may be or become uncollectible in whole or in
part and that the expense and probability of success in litigating a disputed
Receivable may exceed the amount that reasonably may be expected to be recovered
with respect to a Receivable.  In view of the foregoing, each Grantor agrees
that the Administrative Agent may at any time and from time to time, if a
Default has occurred and is continuing, compromise with the obligor on any
Receivable, accept in full payment of any Receivable such amount as the
Administrative Agent in its sole discretion shall determine or abandon any
Receivable, and any such action by the Administrative Agent shall be
commercially reasonable so long as the Administrative Agent acts in good faith
based on information known to it at the time it takes any such action.

 

8.3.          Secured Party Performance of Grantor’s Obligations.  Without
having any obligation to do so, the Administrative Agent may perform or pay any
obligation which any Grantor has agreed to perform or pay in this Security
Agreement and such Grantor shall reimburse the Administrative Agent for any
reasonable amounts paid by the Administrative Agent pursuant to this
Section 8.3.  Each Grantor’s obligation to reimburse the Administrative Agent
pursuant to the preceding sentence shall be a Secured Obligation payable on
demand.

 

13

--------------------------------------------------------------------------------


 

8.4.          Authorization for Secured Party to Take Certain Action.  Each
Grantor irrevocably authorizes the Administrative Agent at any time and from
time to time in the sole discretion of the Administrative Agent and appoints the
Administrative Agent as its attorney in fact (a) to execute on behalf of such
Grantor as debtor and to file financing statements necessary or desirable in the
Administrative Agent’s sole discretion to perfect and to maintain the perfection
and priority of the Administrative Agent’s security interest in the Collateral,
(b) to file a carbon, photographic or other reproduction of this Security
Agreement or any financing statement with respect to the Collateral as a
financing statement and to file any other financing statement or amendment of a
financing statement (which does not add new collateral or add a debtor) in such
offices as the Administrative Agent in its sole discretion deems necessary or
desirable to perfect and to maintain the perfection and priority of the
Administrative Agent’s security interest in the Collateral, and (c) at any time
after the occurrence and during the continuance of a Default, (i) to indorse and
collect any cash proceeds of the Collateral, (ii) to contact and enter into one
or more agreements with the issuers of uncertificated securities which are
Collateral owned by such Grantor and which are Securities or with financial
intermediaries holding other Investment Property as may be necessary or
advisable to give the Administrative Agent Control over such Securities or other
Investment Property, (iii) subject to the terms of Section 4.1.5 hereof, to
enforce payment of the Instruments, Accounts and Receivables in the name of the
Administrative Agent or such Grantor, (iv) to apply the proceeds of any
Collateral received by the Administrative Agent to the Secured Obligations as
provided in Article VII and (v) to discharge past due taxes, assessments,
charges, fees or Liens on the Collateral (except for such Liens as are
specifically permitted hereunder or under any other Loan Document), and each
Grantor agrees to reimburse the Administrative Agent on demand for any
reasonable payment made or any reasonable expense incurred by the Administrative
Agent in connection therewith, provided that this authorization shall not
relieve any Grantor of any of its obligations under this Security Agreement or
under the Credit Agreement.

 

8.5.          Specific Performance of Certain Covenants.  Each Grantor
acknowledges and agrees that a breach of any of the covenants contained in
Sections 4.1.5, 4.1.6, 4.4, 5.3, or 8.7 or in Article VII hereof will cause
irreparable injury to the Administrative Agent and the Holders of Secured
Obligations, that the Administrative Agent and Holders of Secured Obligations
have no adequate remedy at law in respect of such breaches and therefore agrees,
without limiting the right of the Administrative Agent or the Holders of Secured
Obligations to seek and obtain specific performance of other obligations of the
Grantors contained in this Security Agreement, that the covenants of the
Grantors contained in the Sections referred to in this Section 8.5 shall be
specifically enforceable against the Grantors.

 

8.6.          Use and Possession of Certain Premises.  Upon the occurrence and
during the continuance of an Event of Default, the Administrative Agent shall be
entitled to occupy and use any premises owned or leased by the Grantors where
any of the Collateral or any records relating to the Collateral are located
until the Secured Obligations are paid or the Collateral is removed therefrom,
whichever first occurs, without any obligation to pay any Grantor for such use
and occupancy.

 

8.7.          Dispositions Not Authorized.  No Grantor is authorized to sell or
otherwise dispose of the Collateral except as set forth in Section 4.1.5 hereof
and notwithstanding any course of dealing between any Grantor and the
Administrative Agent or other conduct of the Administrative Agent, no
authorization to sell or otherwise dispose of the Collateral (except as set
forth in Section 4.1.5 hereof) shall be binding upon the Administrative Agent or
the Holders of Secured Obligations unless such authorization is in writing
signed by the Administrative Agent with the consent or at the direction of the
Required Lenders.

 

8.8.          Benefit of Agreement.  The terms and provisions of this Security
Agreement shall be binding upon and inure to the benefit of the Grantors, the
Administrative Agent and the Holders of Secured Obligations and their respective
successors and assigns (including all persons who become bound as a debtor to
this Security Agreement), except that the Grantors shall not have the right to
assign their

 

14

--------------------------------------------------------------------------------


 

rights or delegate their obligations under this Security Agreement or any
interest herein, without the prior written consent of the Administrative Agent.

 

8.9.          Survival of Representations.  All representations and warranties
of the Grantors contained in this Security Agreement shall survive the execution
and delivery of this Security Agreement.

 

8.10.        Taxes and Expenses.  Any taxes (including income taxes) payable or
ruled payable by Federal or State authority in respect of this Security
Agreement shall be paid by the Grantors, together with interest and penalties,
if any.  The Grantors shall reimburse the Administrative Agent for any and all
reasonable out-of-pocket expenses (including reasonable attorneys’, auditors’
and accountants’ fees) paid or incurred by the Administrative Agent in
connection with the preparation, execution, delivery, administration, collection
and enforcement of this Security Agreement and in the audit, analysis,
administration, collection, preservation or sale of the Collateral (including
the expenses and charges associated with any periodic or special audit of the
Collateral).  Any and all costs and expenses incurred by the Grantors in the
performance of actions required pursuant to the terms hereof shall be borne
solely by the Grantors.

 

8.11.        Headings.  The title of and section headings in this Security
Agreement are for convenience of reference only, and shall not govern the
interpretation of any of the terms and provisions of this Security Agreement.

 

8.12.        Termination.  This Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Secured
Obligations outstanding) until (i) the Credit Agreement has terminated pursuant
to its express terms and (ii) all of the Secured Obligations have been
indefeasibly paid in cash and performed in full and no commitments of the
Administrative Agent or the Holders of Secured Obligations which would give rise
to any Obligations are outstanding.

 

8.13.        Entire Agreement.  This Security Agreement embodies the entire
agreement and understanding between the Grantors and the Administrative Agent
relating to the Collateral and supersedes all prior agreements and
understandings between the Grantors and the Administrative Agent relating to the
Collateral.

 

8.14.        Governing Law; Jurisdiction; Waiver of Jury Trial.

 

8.14.1  THIS SECURITY AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

8.14.2  Each Grantor hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this Security
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each Grantor hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court.  Each Grantor agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Security Agreement or any other Loan Document shall affect any right that the
Administrative Agent, the Issuing Bank or any Lender may otherwise have to bring
any action or

 

15

--------------------------------------------------------------------------------


 

proceeding relating to this Security Agreement or any other Loan Document
against any Grantor or its properties in the courts of any jurisdiction.

 

8.14.3  Each Grantor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Security Agreement or any other Loan Document
in any court referred to in Section 8.14.2.  Each Grantor hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

8.14.4  Each party to this Security Agreement irrevocably consents to service of
process in the manner provided for notices in Article IX of this Security
Agreement, and each of the Grantors hereby appoints the Company as its agent for
service of process.  Nothing in this Security Agreement or any other Loan
Document will affect the right of any party to this Security Agreement to serve
process in any other manner permitted by law.

 

8.14.5  WAIVER OF JURY TRIAL.  EACH GRANTOR HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT (WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY).  EACH GRANTOR (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER GRANTOR HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER GRANTOR WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER GRANTORS HAVE BEEN
INDUCED TO ENTER INTO THIS SECURITY AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

8.15.        Indemnity.  Each Grantor hereby agrees, jointly with the other
Grantors and severally, to indemnify the Administrative Agent and the Holders of
Secured Obligations, and their respective successors, assigns, agents and
employees, from and against any and all losses, claims, damages, penalties,
liabilities and related reasonable out-of-pocket expenses (other than in respect
of Taxes or Other Taxes), including the fees, charges and disbursements of any
counsel for any such indemnified party, incurred by or asserted against any such
indemnified party arising out of or in connection with any actual or prospective
claim, litigation, investigation or proceeding, whether based on contract, tort
or other theory and regardless of whether any such indemnified party is party
thereto, relating to (i) this Security Agreement, or (ii) the manufacture,
purchase, acceptance, rejection, ownership, delivery, lease, possession, use,
operation, condition, sale, return or other disposition of any Collateral
(including, without limitation, latent and other defects, whether or not
discoverable by the Administrative Agent or the Holders of Secured Obligations
or any Grantor, and any claim for patent, trademark or copyright infringement);
provided, that such indemnity shall not, as to any such indemnified party, be
available to the extent that such losses, claims, damages, penalties,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from (x) the
gross negligence or willful misconduct of such indemnified party (or any related
party thereof) or (y) the breach by such indemnified party (or any related party
thereof) of its obligations under the Loan Documents.

 

8.16.        Subordination of Intercompany Indebtedness.  Each Grantor agrees
that any and all claims of such Grantor against any other Grantor (each an
“Obligor”) with respect to any “Intercompany Indebtedness” (as hereinafter
defined), any endorser, obligor or any other guarantor of all or any part of

 

16

--------------------------------------------------------------------------------


 

the Secured Obligations, or against any of its properties shall be subordinate
and subject in right of payment to the prior payment, in full and in cash, of
all Secured Obligations, provided that, and not in contravention of the
foregoing, so long as no Event of Default has occurred and is continuing, such
Grantor may make loans to and receive payments in the ordinary course of
business with respect to such Intercompany Indebtedness from each such Obligor
to the extent not prohibited by the terms of this Security Agreement and the
other Loan Documents.  Notwithstanding any right of any Grantor to ask, demand,
sue for, take or receive any payment from any Obligor, all rights, liens and
security interests of such Grantor, whether now or hereafter arising and
howsoever existing, in any assets of any other Obligor shall be and are
subordinated to the rights of the Holders of Secured Obligations and the
Administrative Agent in those assets.  No Grantor shall have any right to
possession of any such asset or to foreclose upon any such asset, whether by
judicial action or otherwise, unless and until all of the Secured Obligations
(other than contingent indemnity obligations) shall have been fully paid and
satisfied (in cash) and all Commitments and Letters of Credit issued under the
Credit Agreement have terminated or expired.  If all or any part of the assets
of any Obligor, or the proceeds thereof, are subject to any distribution,
division or application to the creditors of such Obligor, whether partial or
complete, voluntary or involuntary, and whether by reason of liquidation,
bankruptcy, arrangement, receivership, assignment for the benefit of creditors
or any other action or proceeding, or if the business of any such Obligor is
dissolved or if substantially all of the assets of any such Obligor are sold,
then, and in any such event (such events being herein referred to as an
“Insolvency Event”), any payment or distribution of any kind or character,
either in cash, securities or other property, which shall be payable or
deliverable upon or with respect to any indebtedness of any Obligor to any
Grantor (“Intercompany Indebtedness”) shall be paid or delivered directly to the
Administrative Agent for application on any of the Secured Obligations, due or
to become due, until such Secured Obligations (other than contingent indemnity
obligations) shall have first been fully paid and satisfied (in cash).  Should
any payment, distribution, security or instrument or proceeds thereof be
received by the applicable Grantor upon or with respect to the Intercompany
Indebtedness after any Insolvency Event and prior to the satisfaction of all of
the Secured Obligations (other than contingent indemnity obligations) and the
termination or expiration of all Commitments of the Lenders and Letters of
Credit issued pursuant to the Credit Agreement, such Grantor shall receive and
hold the same in trust, as trustee, for the benefit of the Holders of Secured
Obligations and shall forthwith deliver the same to the Administrative Agent,
for the benefit of the Holders of Secured Obligations, in precisely the form
received (except for the endorsement or assignment of the Grantor where
necessary), for application to any of the Secured Obligations, due or not due,
and, until so delivered, the same shall be held in trust by the Grantor as the
property of the Holders of Secured Obligations.  If any such Grantor fails to
make any such endorsement or assignment to the Administrative Agent, the
Administrative Agent or any of its officers or employees is irrevocably
authorized to make the same.  Each Grantor agrees that until the Secured
Obligations (other than the contingent indemnity obligations) have been paid in
full (in cash) and satisfied and all Commitments and Letters of Credit issued
under the Credit Agreement have terminated or expired, no Grantor will assign or
transfer to any Person (other than the Administrative Agent or the Borrower or
another Grantor) any claim any such Grantor has or may have against any Obligor.

 

8.17.        Severability.  Any provision in this Security Agreement that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of this Security Agreement are declared to be severable.

 

8.18.        Counterparts.  This Security Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a

 

17

--------------------------------------------------------------------------------


 

signature page of this Security Agreement by telecopy shall be effective as
delivery of a manually executed counterpart of this Security Agreement.

 

ARTICLE IX

 

NOTICES

 

9.1.          Sending Notices.  Any notice required or permitted to be given
under this Security Agreement shall be sent (and deemed received) in the manner
and to the addresses set forth in Section 9.01 of the Credit Agreement.  Any
notice delivered to the Borrower shall be deemed to have been delivered to all
of the Grantors.

 

9.2.          Change in Address for Notices.  Each of the Grantors, the
Administrative Agent and the Lenders may change the address for service of
notice upon it by a notice in writing to the other parties.

 

ARTICLE X

 

THE ADMINISTRATIVE AGENT

 

JPMorgan Chase Bank, N.A. has been appointed Administrative Agent for the
Holders of Secured Obligations hereunder pursuant to Article VIII of the Credit
Agreement.  It is expressly understood and agreed by the parties to this
Security Agreement that any authority conferred upon the Administrative Agent
hereunder is subject to the terms of the delegation of authority made by the
Holders of Secured Obligations to the Administrative Agent pursuant to the
Credit Agreement, and that the Administrative Agent has agreed to act (and any
successor Administrative Agent shall act) as such hereunder only on the express
conditions contained in such Article VIII.  Any successor Administrative Agent
appointed pursuant to Article VIII of the Credit Agreement shall be entitled to
all the rights, interests and benefits of the Administrative Agent hereunder.

 

[SIGNATURE PAGES TO FOLLOW]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Grantors and the Administrative Agent have
executed this Security Agreement as of the date first above written.

 

MYR GROUP INC., as a Grantor

 

THE L.E. MYERS CO., as a Grantor

 

 

 

 

 

By:

/s/ William A. Koertner

 

By:

/s/ William A. Koertner

Name:

William A. Koertner

 

Name:

William A. Koertner

Title:

President and CEO

 

Title:

President and CEO

 

 

 

 

 

HARLAN ELECTRIC COMPANY, as a Grantor

 

HAWKEYE CONSTRUCTION, INC., as a Grantor

 

 

 

 

By:

/s/ William A. Koertner

 

By:

/s/ William A. Koertner

Name:

William A. Koertner

 

Name:

William A. Koertner

Title:

President and CEO

 

Title:

President and CEO:

 

 

 

 

 

GREAT SOUTHWESTERN CONSTRUCTION, INC., as a Grantor

 

STURGEON ELECTRIC COMPANY, INC., as a Grantor

 

 

 

 

 

By:

/s/ Robert F. Agnew

 

By:

/s/ William A. Koertner

Name:

Robert F. Agnew

 

Name:

William A. Koertner

Title:

President

 

Title:

President and CEO

 

 

 

 

 

 

MYR TRANSMISSION SERVICES, INC., as a Grantor

 

 

 

 

 

 

By:

/s/ John A. Fluss

 

 

Name:

John A. Fluss

 

 

Title:

President

 

--------------------------------------------------------------------------------


 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Kristen M. Timson

 

Name:

Kristen M. Timson

 

Title:

Officer

 

 

--------------------------------------------------------------------------------


 

EXHIBIT “A”
(See Sections 3.3 and 4.1.7 of Security Agreement)

 

Place of business (if Grantor has only one place of business) or chief executive
office (if Grantor has more than one place of business) and mailing address:

 

 

MYR GROUP INC.

THE L.E. MYERS CO.

1701 Golf Road, Suite 3-1012

1701 Golf Road, Suite 3-1012

Rolling Meadows, IL 60008

Rolling Meadows, IL 60008

 

 

 

 

HARLAN ELECTRIC COMPANY

HAWKEYE CONSTRUCTION, INC.

2695 Crooks Road

1500 N.E. Graham Road

Rochester Hills, MI 48309

Troutdale, OR 97060

 

 

 

 

GREAT SOUTHWESTERN CONSTRUCTION, INC.

STURGEON ELECTRIC COMPANY, INC.

1100 Topeka Way, PO Box 849

12150 East 112th Avenue

Castle Rock, CO 80104

Henderson, CO 80640

 

 

 

 

MYR TRANSMISSION SERVICES, INC.

 

1701 Golf Road, Suite 3-1012

 

Rolling Meadows, IL 60008

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT “B”
(See Section 3.7 of Security Agreement)

 

Patents, copyrights, trademarks protected under federal law*:

 

U.S. Patent Application 12/637,323 to Holland et al.; Record Assignee as of
December 18, 2009

 

--------------------------------------------------------------------------------

* For (i) trademarks, show the trademark itself, the registration date and the
registration number; (ii) trademark applications, show the trademark applied
for, the application filing date and the serial number of the application;
(iii) patents, show the patent number, issue date and a brief description of the
subject matter of the patent; and (iv) patent applications, show the serial
number of the application, the application filing date and a brief description
of the subject matter of the patent applied for.  Any licensing agreements for
patents or trademarks should be described on a separate schedule.

 

--------------------------------------------------------------------------------


 

EXHIBIT “C”

 

[Reserved]

 

--------------------------------------------------------------------------------


 

EXHIBIT “D”

 

List of Equity Interests of Pledge Securities
(See Section 3.10 of Security Agreement)

 

Issuer

 

Description of Collateral

 

Percentage
Ownership Interest

 

 

 

 

 

The L. E. Myers Co.

 

Share Certificate representing 100 issued shares ($1.00 par value)

 

100% by Borrower

 

 

 

 

 

Harlan Electric Company

 

Share Certificate representing 100 issued shares ($1.00 par value)

 

100% by Borrower

 

 

 

 

 

Hawkeye Construction, Inc.

 

Share Certificate representing 550 issued shares (no par value)

 

100% by Borrower

 

 

 

 

 

Great Southwestern Construction, Inc.

 

Share Certificate representing 50,000 issued shares ($1.00 par value)

 

100% by Borrower

 

 

 

 

 

Sturgeon Electric Company, Inc.

 

Share Certificate representing 100 issued shares ($0.01 par value)

 

100% by Harlan Electric Company

 

 

 

 

 

MYR Transmission Services, Inc. (formerly MYRcom, Inc.)

 

Share Certificate representing 100 issued shares ($0.01 par value)

 

100% by Borrower

 

--------------------------------------------------------------------------------


 

EXHIBIT “E”
(See Section 3.1 of Security Agreement)

 

OFFICES IN WHICH FINANCING STATEMENTS HAVE BEEN FILED

 

Secretary of the State of the State of Delaware

 

Secretary of the State of the State of Oregon

 

Secretary of the State of the State of Colorado

 

Secretary of the State of the State of Michigan

 

--------------------------------------------------------------------------------


 

EXHIBIT “F”
(See Section 4.11 of Security Agreement)

 

COMMERCIAL TORT CLAIMS

 

None.

 

--------------------------------------------------------------------------------